29 A.3d 1065 (2011)
208 N.J. 373
STATE of New Jersey, Plaintiff-Respondent,
v.
Omar LEWIS, Defendant-Petitioner.
Nos. C-215 September Term 2011, 068244
Supreme Court of New Jersey.
October 20, 2011.
On Petition for Certification.
Prior report: N.J.Super.A.D., 2010 WL 3516881.
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-003862-07 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is denied.